                      Case 1:15-cv-02739-LAP Document 94 Filed 07/08/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


        Petersen Energia Inversora, S.A.U. et al.,             )
                             Plaintiff                         )
                                v.                             )      Case No.     1:15-cv-02739-LAP
                 Argentine Republic et al.,                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          YPF S.A.                                                                                                     .


Date:          07/08/2019                                                             /s/ Michael A. Paskin
                                                                                          Attorney’s signature


                                                                                         Michael A. Paskin
                                                                                     Printed name and bar number
                                                                                   Cravath, Swaine & Moore LLP
                                                                                        825 Eighth Avenue
                                                                                       New York, NY 10019

                                                                                                Address

                                                                                      mpaskin@cravath.com
                                                                                            E-mail address

                                                                                          (212) 474-1000
                                                                                          Telephone number

                                                                                          (212) 474-3700
                                                                                             FAX number
